DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2022 has been entered.
	Claims 26-55 remain pending and under prosecution.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim elements are interpreted under 112 sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 26- 39, 41, 44-46, 48-50, and 52-55 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Yee et al (US Pub No. 20100324392).
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).

It is noted that in parent application 17/019,110, applicant filed a declaration antedating the invention in that case to prior to August 5, 2010.

In regard to Claim 26, Yee et al disclose a glucose monitoring assembly, the assembly comprising: (1) an inserter comprising: 
a sharp carrier assembly – defined as 134, 136 as well as side walls 191 -- disposed in the inserter, wherein the sharp carrier assembly comprises a sharp 124 configured to insert a portion of a glucose sensor into a subject, best seen in Figure 28 (0115); and 
a spring 146 comprising a proximal end disposed in an interior of the sharp carrier assembly (spring 146 is inside recess between side wall 191 and inner rail 128), best seen in Figure 27-28 (0114); 
(2) an on body electronics unit 16, comprising: an on body electronics unit housing 122 comprising a top surface and a bottom surface, best seen in Figure 8 (0099),
wherein the top surface comprises a first aperture 168 (Figure 8 top and 22, 0118), the bottom surface comprises a second aperture (Figure 8 bottom), and wherein a passageway extends through the on body electronics unit between the first aperture and the second aperture, best seen in Figure 8 and 23 (0118); 
the glucose sensor 14, best seen in Figure 8 (0081); and 
on body electronics 80 coupled with the glucose sensor, wherein the on body electronics are disposed in the on body electronics unit housing, best seen in Figure 8 and 23 (0099, 0118-0119), and 
wherein the on body electronics comprise a processor (0099), memory (Claim 53), a power supply (0099), and wireless communication circuitry (0099) configured to wirelessly communicate data indicative of a glucose level, 
wherein the sharp carrier assembly 136, 134 is in direct and removable engagement with the on body electronics unit housing when the sharp carrier assembly and the on body electronics unit are in a proximal position entirely within the inserter, best seen in Figure 28-29, 
wherein the engagement is external to the passageway and in a spaced relation with the first aperture, best seen in Figure 28-29, wherein the inserter is configured to: 
advance the sharp carrier assembly 136, 134 and the on body electronics unit from the proximal position to a distal position such that the sharp inserts the portion of the glucose sensor into the subject and the on body electronics unit housing is secured to a skin surface of the subject in the distal position, best seen in Figure 30 (0128), and 
automatically retract the sharp carrier assembly 136, 134 from the distal position to a retracted position entirely within the inserter, best seen in Figure 31 (0130), 
wherein the sharp extends through the second aperture when the sharp carrier assembly 136, 134 and the on body electronics unit are in the proximal position, best seen in Figure 28-29, and
wherein the inserter further comprises a distal end configured to be placed on the skin surface of the subject before advancement of the sharp carrier assembly 136, 134 and the on body electronics unit from the proximal position, best seen in Figure 28-30 (abst).

27. The glucose monitoring assembly of claim 26, wherein the sharp carrier assembly 134 is configured to disengage from the on body electronics unit housing 122 after the inserter advances the sharp carrier assembly and the on body electronics unit from the proximal position, best seen in Figure 30-31.
28. The glucose monitoring assembly of claim 27, further comprising an adhesive portion 118 configured to secure the on body electronics unit housing 122 to the skin surface of the subject, best seen in Figure 28.
29. The glucose monitoring assembly of claim 28, wherein a distance between the on body electronics unit housing 122 is configured to advance a distance when the on body electronics unit 16 advances from is in the proximal position to and the on body electronics unit housing when the on body electronics unit is in the distal position, wherein the distance is greater than a maximum height of the on body electronics unit housing, best seen in Figure 28-31 (Claim 103).
30. The glucose monitoring assembly of claim 29, wherein the sharp carrier assembly 134 and the on body electronics unit 16 are configured to advance in a linear direction when advancing from the proximal position within the inserter to the distal position, best seen in Figure 28-31.
31. The glucose monitoring assembly of claim 30, wherein the sharp 124 is further configured to pierce the skin surface at an angle substantially perpendicular to the skin surface, best seen in Figure 30.
32. The glucose monitoring assembly of claim 31, wherein the sharp 124 extends through the first aperture 168 and the passageway when the sharp carrier assembly 134 and the on body electronics unit 16 are in the proximal position, best seen in Figure 22 and 28-29 (0118).
33. The glucose monitoring assembly of claim 31, wherein the on body electronics 80 comprises a third aperture, best seen in Figure 23, and wherein the sharp extends through the third aperture when the sharp carrier assembly 134 and the on body electronics unit 16 are in the proximal position, best seen in Figure 28-31 (0118).
34. The glucose monitoring assembly of claim 31, wherein the sharp carrier assembly 134 comprises a first carrier assembly, wherein the inserter further comprises a second carrier assembly 130, wherein the first carrier assembly is releasably coupled with the second carrier assembly when the sharp carrier assembly and the on body electronics unit are in the proximal position, best seen in Figure 28-29, and wherein the first carrier assembly is configured to decouple from the second carrier assembly after the inserter advances the sharp carrier assembly and the on body electronics unit from the proximal position, best seen in Figure 30-31 (0120, 0127-0130).
35. The glucose monitoring assembly of claim 31, wherein the spring 146 is configured to apply a force that retracts the sharp carrier assembly 136, 134 after the sharp carrier assembly and the on body electronics unit 16 reach the distal position, best seen in Figure 30-31 (0127-0130).
36. The glucose monitoring assembly of claim 31, wherein the inserter further comprises an inserter housing 102 and a sheath 142, best seen in Figure 28-31, wherein the inserter housing is configured to move in a downward direction towards the skin surface relative to the sheath in response to an application of force on the inserter housing (0111), and wherein the sheath is configured to remain stationary relative to the skin surface in response to the application of force on the inserter housing, best seen in Figure 28-31 (0111).
37. The glucose monitoring assembly of claim 31, wherein the on body electronics unit further comprises a sensor hub 50’, wherein the glucose sensor comprises a distal sensor portion 30’ and a proximal sensor portion 32’, best seen in Figure 3, wherein the distal sensor portion is configured to sense the glucose level of the subject, wherein the proximal sensor portion is engaged with the sensor hub, and wherein the distal sensor portion is substantially orthogonal to the proximal sensor portion (0092).
38. The glucose monitoring assembly of claim 31, wherein the distal end of the inserter necessarily resides in a plane, and wherein the bottom surface of the on body electronics unit 16 housing is thus necessarily parallel to the plane when the sharp carrier assembly and the on body electronics unit are in the proximal position since the bottom surface of the body electronics unit housing is meant to be secured to the skin surface and thus, the bottom surface of the body electronics unit housing would also need to be in the same plane as the distal end of the inserter, which is also placed on the skin surface for the sensor insertion, best seen in Figure 28-31.
39. The glucose monitoring assembly of claim 31, wherein at least a portion of the on body electronics 80 is in a low power state when the sharp carrier assembly 136, 134 and the on body electronics unit 16 are in the proximal position (0131).
41. The glucose monitoring assembly of claim 31, wherein at least a portion of the on body electronics 80 is in a no power state or an inactive mode when the sharp carrier assembly 136, 134 and the on body electronics unit 16 are in the proximal position (0131).
44. The glucose monitoring assembly of claim 31, further comprising a cap 104 removably attached to a distal portion of the inserter by a plurality of threads 110, wherein the cap is configured to be removed from the inserter before the distal end of the inserter is placed on the skin surface of the subject, best seen in Figure 10 (0111).
45. The glucose monitoring assembly of claim 44, wherein the cap 104 further comprises an interior space, and wherein a section of the glucose sensor and a section of the sharp 124 are housed within the interior space, best seen in Figure 10 (0111-0112).
46. The glucose monitoring assembly of claim 31, wherein the proximal end of the spring 146 is in contact with an interior surface of the sharp carrier assembly (side walls 191) when the sharp carrier assembly is in the retracted position, best seen in Figure 10.
48. The glucose monitoring assembly of claim 31, wherein the direct and removable engagement is with a top portion of the on body electronics unit housing 122 (Figure 10 shows spring 146 disposed on top of the on body electronics unit housing 122).
49. The glucose monitoring assembly of claim 48, wherein the direct and removable engagement with the top portion of the on body electronics unit housing is configured to prevent skewing of the on body electronics unit housing 122 or the sharp 126, best seen in Figure 10.
50. The glucose monitoring assembly of claim 35, wherein the spring 146 is in a compressed state when the sharp carrier assembly 136, 134 and the on body electronics unit 16 are in the proximal position, best seen in Figure 10 (0017, 0124).
52. The glucose monitoring assembly of claim 31, wherein the inserter is further configured such that the sharp carrier assembly 136, 134 and the on body electronics unit 16 are advanced from the proximal position within the inserter to the distal position only after a minimum force in a downward direction towards the skin surface is applied to a proximal end of the inserter, best seen in Figure 28-31 (0127).
53. The glucose monitoring assembly of claim 31, wherein the inserter is further configured such that the sharp carrier assembly 136, 134 and the on body electronics unit 16 are advanced from the proximal position within the inserter to the distal position only after: a minimum force in a downward direction towards the skin surface is applied to a proximal end of the inserter (0127); an inserter component 184 is displaced radially inward toward an interior of the inserter after the minimum force in the downward direction towards the skin surface is applied to the proximal end of the inserter, best seen in Figure 28-31 (0122, 0130).
54. The glucose monitoring assembly of claim 31, wherein the sharp carrier assembly 134 further comprises a locating feature, wherein the locating feature comprises a distally extending member (see distal end of shuttle 134), wherein the sharp carrier assembly is in direct and removable engagement with a top portion of the on body electronics unit housing 122 via the distally extending member, and wherein the distally extending member is configured to prevent skewing of the on body electronics unit housing or the sharp, best seen in Figure 28 (distal end of shuttle 134 appears to be in direct and removable engagement with a top portion of the on body electronics unit housing 122).
55. The glucose monitoring system of claim 31, wherein the distal end of the inserter is further configured to be removed from the skin surface of the subject, i.e. after use, and after automatic retraction of the sharp carrier assembly from the distal position while the on body electronics unit housing remains secured to the skin surface of the subject, best seen in Figure 28-31 (0125-0130).


Claims 40 and 42-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Yee et al in view of Chan (US Pub No. 20060041276).
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 

Yee et al disclose the glucose monitoring system above but do not expressly disclose the at least a portion of the on body electronics is configured to be activated from the low/no power state/inactive mode via a command transmitted from a display device.  Chan teach that it is well-known in the art to activate an implanted sensor 210 in the body by commands transmitted from an external display device 150 as an effective manner of communicating with the implanted sensor as desired, best seen in Figure 6 (0029-0030, 0053).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have Yee et al modified such that the at least a portion of the on body electronics is configured to be activated from the low/no power state/inactive mode via a command transmitted from a display device as taught by Chan, to effectively communicate with the inserted sensor externally as desired.

Claim 47 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Yee et al in view of Yodfat et al (US Pub No. 20080319416).
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 

Yee et al disclose the glucose monitoring system above but do not expressly disclose the inserter further comprises a maximum height between about 40 mm and about 80 mm.  Yodfat et al teach that it is well-known in the art to provide an analogous inserter having an analogous sharp that is kept in a protector about 30 mm height, best seen in Figure 11 (0100).  Given that the purpose of Yodfat et al and Yee et al are similar, i.e. insertion of a sensor into the skin, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the inserter of Yee et al modified to have a maximum height between about 40 mm and about 80 mm, which would be a reasonable height from that disclosed by Yodfat et al (to enable inclusion of the height of all necessary structures of Yee et al), to provide an effective height for the inserter for its desired use.   


Claim 51 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Yee et al in view of Krueger (US Pat No. 4856648).
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 

Yee et al disclose the glucose monitoring system above but do not expressly disclose the inserter and the on body electronics unit are disposed in a product packaging, and wherein the on body electronics unit is entirely within the inserter when the on body electronics unit and the inserter are within the product packaging.  Krueger teach that it is well-known in the art to provide a product packaging to entirely enclose an analogous medical sensor to maintain sterility (abst).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yee et al such that the inserter and the on body electronics unit are disposed in a product packaging as taught by Krueger to effectively maintain the sterility of the device before use, wherein it would have been obvious to a skilled artisan to have the on body electronics unit entirely within the inserter when the on body electronics unit and the inserter are within the product packaging so that the user does not have to prepare the inserter before use as it will be in the configuration of ready-to-use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791


                                                                                                                                                                                                    /DEVIN B HENSON/Primary Examiner, Art Unit 3791